Citation Nr: 0633587	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  03-23 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a low 
back disability.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
June 1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that granted an increased evaluation of 20 
percent for the veteran's low back disability.  The veteran 
continued the appeal after a July 2003 rating decision 
increased the disability evaluation to 40 percent from August 
2001, but denied entitlement to a TDIU.  

In December 2004 the veteran testified at a Board hearing at 
the RO.  A transcript (T) of the hearing was associated with 
the claims file.  Thereafter, in March 2005, the Board 
remanded the case to the RO for further development. The case 
was recently returned to the Board.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 23, 2002, the lumbar spine disability 
was objectively manifested by demonstrable limitation of 
motion or satisfactory evidence of painful motion that 
approximated severe limitation of motion; there were no 
objective neurological manifestations such as sensory loss or 
motor impairment to support more than severe intervertebral 
disc syndrome (IVDS).

2.  From September 23, 2002, the lumbar spine disability is 
not manifested by incapacitating episodes or persistent or 
chronic neurological manifestations, lumbar spine forward 
flexion is 30 degrees or less with pain setting in and 
repeated range of motion testing caused fatigability and 
increased soreness. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5295, and 5293 (effective prior to and 
as amended effective September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective September 26, 2003, adding 
Diagnostic Codes 5235 to 5243).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2006).  The VCAA requires that VA notify the claimant and 
the claimant's representative of any information and medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant as to which evidence the claimant must 
supply and which evidence VA will obtain on his or her 
behalf, and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The RO letter in April 2002 issued prior to the RO decision s 
in September 2002 and July 2003 and the follow-up VCAA 
specific letter it issued in March 2005, pursuant to the 
March 2005 Board remand informed the veteran of the 
provisions of the VCAA and he was advised to identify any 
evidence in support of the claim for increase that had not 
been obtained.  The VCAA specific letters taken together 
informed the veteran that VA would obtain pertinent federal 
records.  The veteran was informed that VA would also make 
reasonable efforts to obtain any identified private medical 
evidence.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate the claim as required 
by Quartuccio, supra.  

The decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The VCAA notice in this 
case was provided to the veteran prior to the initial AOJ 
adjudication of the claim and as a result the timing of the 
notice does comply with the express requirements of the law 
as discussed in Pelegrini.  Thereafter, another comprehensive 
VCAA notice was issued pursuant to the Board remand and this 
was prior to the RO reviewing the claim again, most recently 
in April 2006.  See, e.g., Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In summary, the 
initial VCAA directed notice issued in April 2002, did not 
contain the comprehensive content of the more recent VCAA 
specific notice regarding the claim for increase or the 
factors in the rating determination that were addressed 
directly in a portion of the April 2006 supplemental 
statement of the case.  

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claims.  See also, VAOPGCPREC 01-04.  The Board notes 
that the VCAA letter issued in March 2005 pursuant to the 
Board remand had a statement directed to this element on page 
2 that the Board finds adequately represented the fourth 
element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied, and he was provided notice covering all content 
requirements adequately.  The content of the VCAA notice 
supports the conclusion that the claimant had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  Furthermore, any deficiency in VCAA notice 
regarding the effective date for increase or increased rating 
elements is harmless since the Board is denying the claim.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained VA records and records of private 
medical treatment were submitted.  The veteran was examined 
several times, most recently in 2005.  He also testified at a 
Board hearing.  Thus, the Board finds the development overall 
is adequate when read in its entirety and that it satisfied 
the obligations established in the VCAA and the Board remand.  
VA's duty to assist has been satisfied and the Board will 
turn to a discussion of the claim for increase on the merits.



Analysis

This appeal arose from a claim for increase that the RO 
received in August 2001 which the veteran supported with 
contemporaneous private treatment records that noted the 
recent complaint of radiating low back pain.  Although a 
review of the recorded history of a disability is necessary 
in order to make an accurate evaluation, see 38 C.F.R. §§ 
4.2, 4.41, in a claim for increase the regulations do not 
give past medical reports precedence over current findings 
where as in this case such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 117 (1999).

The veteran's claim requires a review of both versions of the 
rating criteria for the lumbar spine and IVDS as the RO has 
considered these rating schemes as reflected most recently in 
the July 2003 and July 2005 supplemental statements of the 
case.  Where, as here, the amended regulations expressly 
provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  DeSousa v Gober, 10 Vet. App. 461, 467 
(1997).  See also McCay v. Brown, 9 Vet. App. 183, 187 (1996) 
("plain language of section 5110(g) prohibits a retroactive 
award prior to the effective date of the legislation"), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  See also VAOPGCPREC 
3-2000 and 7-2003.  

The respective regulatory amendments deleted comparative 
terms such as "pronounced" or "severe" that existed in the 
former criteria for IVDS, and, for the spine, added objective 
and quantifiable criteria primarily limitation of motion 
specified in specific or combined degrees of motion for the 
spine to permit a more consistent evaluation based on 
objective criteria rather than terms such as "sight" or 
"moderate".  However, the revised criteria cannot be 
applied earlier than their effective date, which in this case 
is in late September 2002 for IVDS and late September 2003 
for the spine criteria and would apply to only the more 
recent portion of the appeal period.  Bernard v. Brown, 4 
Vet. App. 384 (1993), see also VAOPGCPREC 3-00.  

Before September 23, 2002, Diagnostic Code 5293, pertaining 
to IVDS, provided a 20 percent evaluation for a disability 
that was moderate; recurring attacks.  A 40 percent rating 
was provided for severe disability manifested by reoccurring 
attacks with intermittent relief.  A 60 percent rating was 
provided for intervertebral disc syndrome productive of 
pronounced disability, "with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief."  38 C.F.R. § 4.71a, Diagnostic 
Code 5293. 

Under the revisions to Code 5293, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, 
rate at 60 percent; with incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, rate at 40 percent.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
See Amendment to Part 4, Schedule for Rating Disabilities, 
Effective September 23, 2002; See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  Thus, this is not a situation where an 
apparent harmless shifting of diagnostic codes may create 
confusion as to the criteria employed in a disability 
evaluation and the extent of the service-connected pathology.  
See, e.g., Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  See also 38 C.F.R. §§ 4.2, 4.21.  The rating 
guidance instructs that alterative rating schemes should be 
considered to determine the appropriate evaluation.  

Also pertinent to the evaluation of IVDS is VAOPGCPREC 36-97, 
wherein it was noted that IVDS involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury, and that where less than the maximum 
evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even where the rating 
corresponds to the maximum rating under another applicable 
diagnostic code pertaining to limitation of motion.

The rating schedule amendments effective September 26, 2003, 
instituted a general rating formula for evaluating diseases 
and injuries of the spine, including degenerative arthritis 
of the spine under Diagnostic Code 5242, and IVDS under 
Diagnostic Code 5243.  See 68 Fed. Reg. 51,454, 51,456-57 
(Aug. 27, 2003).  Although the latest amendment purported to 
make only editorial, not substantive changes to the criteria 
for evaluating IVDS that became effective in 2002, the notes 
defining incapacitating episode and chronic orthopedic and 
neurologic manifestations were deleted.  However, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, were still to be 
separately rated under an appropriate diagnostic code.  Id. 
at 51,456, Note (1).  

Under the former rating criteria, limitation of motion of the 
lumbar spine was rated as follows: severe 40 percent, 
moderate 20 percent, and slight 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292.  The ratings for lumbosacral 
strain provided 40 percent for severe disability with listing 
of whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
evaluation was provided for muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 10 percent evaluation was provided with 
characteristic pain on motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  

Under the new general rating formula, a 40 percent evaluation 
is provided for limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
evaluation is provided where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion is 
not greater than 120 degrees or muscle spasm or guarding 
severe enough to result in abnormal gait or spinal contour 
such as scoliosis, reversed lordosis or abnormal kyphosis.  A 
10 percent evaluation is provided where forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion is 
greater than 120 degrees but not greater than 235 degrees, or 
muscle spasm, guarding or localized tenderness not resulting 
in abnormal gait or spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis, or vertebral body 
fracture with the loss of 50 percent or more of the height.  
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine it is 240 
degrees.  

The current and former versions of the regulations provide a 
50 percent evaluation for unfavorable ankylosis of the lumbar 
spine and a 40 percent evaluation is provided for favorable 
ankylosis of the lumbar spine.  Although potentially 
applicable, there is no report of ankylosis or bony fixation 
of any spine segment at any time during the rating period, so 
there is no need to elaborate further on the application of 
this alternative rating scheme.  There must be independent 
medical evidence to support the diagnosis before it could be 
substituted as an applicable alternative rating scheme.  See, 
e.g., Butts v. Brown 5 Vet. App. 532, 540 (1993) citing 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The VA outpatient reports showed in VA clinical record showed 
in August 2001 he reported working as a truck driver loading 
and unloading and he was seen for moderate to severe low back 
pain.  Further evaluation in September 2001 noted occasional 
radiating pain down the legs but no weakness or numbness or 
sphincter control problems.  The sensory and motor evaluation 
was intact and he could walk on tip toes and heels. The 
sensory and motor examination was intact again in November 
2001.  In May 2002 he reported no improvement in his back 
pain that worsened with lifting, bending and ambulating.  The 
examiner noted that the veteran had mild tenderness of the 
spine and intact motor and sensory findings in the lower 
extremities and good range of motion.  In a June 2002 report 
the decreased range of motion was not described in degrees 
and it was reported that he had normal sensation and 5/5 
strength in the lower extremities. 

The VA examiner in July 2002 noted the veteran's complaint of 
heavy use bothering the back, irritating it and causing more 
pain.  However, he ambulated without aids although he 
complained of stiffness and soreness and difficulty arising 
from a chair. He was tender and sore to palpation but he did 
not have an increase in kyphosis or scoliosis.  The range of 
motion was forward flexion 65 degrees, he could extend to 
neutral, and lateral bend and rotate to 30 degrees, with pain 
throughout the motion.  He was able to rise on the toes and 
heels and squat holding on for support.   

The VA outpatient reports in November 2002 showed essentially 
the same findings as in June 2002.  In December 2002 he 
complained of bilateral buttock and leg pain with ambulation 
but he denied any numbness and tingling or bowel or bladder 
symptoms.  He had intact sensation, 5/5 strength and 2+ 
reflexes.  The examiner noted the veteran had clinical 
symptoms of lumbar stenosis.  In March 2003 he complained of 
low back and buttock pain and a neurology evaluator graded 
muscle strength as 5/5.  He had negative clonus and other 
reflexes, negative cross straight leg raise and straight leg 
arise and full range of hip and knee motion.  A MRI showed 
some bilateral facet hypertrophy and degenerative disc 
disease, with the latter reported as the diagnosis.  In May 
2003 he reported no improvement in his back pain that 
worsened with lifting, bending and ambulating.  He had mild 
tenderness of the spine and intact motor and sensory findings 
in the lower extremities and a good range of motion.

The VA examiner in June 2003 reviewed the record noting the 
veteran's complaints that in the past two years the back pain 
limited his activities and that he feared the legs giving way 
on account of spasms.  He reported severe back pain after 
walking one block.  The range of motion was forward flexion 
45 degrees with pain setting in at 30 degrees, extension 15 
degrees with pain setting in at 10 degrees, lateral flexion 
10 degrees to the right and 25 degrees to the left, and 
rotation 15 degrees in either direction and unchanged by 
pain.  The examiner reported the veteran could walk on the 
toes and heels but the left leg tended to give way because of 
radiating pain.  The examiner reported that the pain was 
worse walking on the toes versus the heels argued against 
sciatica.  The mildly positive percussion indicated that back 
spasm was not a prominent feature in his pain.  Supine 
straight leg raising was mildly positive at 60 degrees.  
Neurologically, the veteran could tandem walk and balance on 
either foot.  Deep tendon reflexes were 2+ throughout, 
strength was graded 5/5 in the lower extremities, and 
sensation was intact. The examiner noted the radiology showed 
no evidence of spinal stenosis.  The diagnosis was 
degenerative disc disease of the lumbar spine.   

The examiner commented that the veteran's low back has not 
changed significantly since the original injury during 
military service and was a daily occurrence.  The significant 
limitation in the range of motion was consistent with the 
radiology findings and there was no evidence of sciatica or 
radiculopathy and no abnormality of the neurological 
examination.  The examiner stated the leg pain was simple 
radiation from the arthritic lumbosacral spine.  There was no 
lack of coordination and the veteran did not describe a 
history of easy fatigability.  He was seen for management of 
low back pain as an outpatient through early 2004.  

The VA examiner in April 2004 reviewed the record and noted 
the veteran's current complaint of back pain that was 
aggravated by prolonged standing, walking, sitting or bending 
with the occasional radiation of a burning pain into the 
right leg.  He wore a back brace and occasionally used a cane 
for ambulation.  He was able to heel and toe walk with lumbar 
area pain being noted and a need assistance as he squatted.  
The lumbar vertebrae were tender to palpation and there was 
tightness present.  The range of motion was forward flexion 
30 degrees, extension 0-10 degrees, lateral flexion 30 
degrees, and rotation 20 degrees with pain in the ranges of 
motion.  Straight leg raising was positive at 45 degrees, 
deep tendon and patellar reflexes were graded as 2/2 and 
muscle strength was decreased against resistance. After 
repetitive motion there was no change in the range of motion 
but the veteran stated the pain was worse.  There was no 
spinal deformity.  Neurologically, there was normal sensation 
and no muscle atrophy.  The diagnosis was chronic lumbosacral 
strain.  The examiner stated that the veteran did have 
episodes of radiculopathy depending on what type of movement 
he did and how long he did it, with repetitive movement 
causing pain to radiate into the right leg.  

At the Board hearing the veteran related that the back pain 
disrupted his sleep and caused difficulty dressing.  He 
stated that he used a TENS unit around the house and that a 
back brace he was issued was too big.  He had no 
hospitalizations in several years and felt he was totally 
incapacitated about eight times a year.  He could not drive 
or walk long distances (T 8, 9, 10, 16, 17).

The VA neurology examiner in March 2005 reviewed the record 
and noted that the veteran had not had incapacitating low 
back pain, but that some days he reported he could hardly 
move around and needed a shot.  He had not had incapacitating 
back pain requiring physician prescribed bed rest at any 
time.  His posture was normal with no listing.  He had mild 
percussion tenderness.  The range of motion was forward 
flexion 15-90 degrees, extension 5 degrees, lateral flexion 
and rotation each 20 degrees with no change in repetition 
except that extension was more painful.  The range of motion 
was limited by increased back pain.  He had negative straight 
leg raising to 75 degrees.  The examination was 
neurologically unremarkable regarding deep tendon reflexes 
and tandem walking, and he had intact sensation. The 
diagnoses included degenerative disc disease without 
radiculopathy.  The examiner stated the neurological 
examination was normal and the veteran had mechanical signs 
of lumbosacral spine arthritis without evidence of 
radiculopathy.  The examiner reported that the pain and 
limitation of movement were in excess of objective findings 
and imaging studies.  

The VA orthopedic examiner in March 2005 reviewed the claims 
file and reported the diagnosis of lumbosacral strain with 
lumbar disc disease and sciatica.  The examiner referred to 
the veteran's reported periodic radiation of back pain with 
numbness and tingling into the left leg, noting he did have 
left leg radiculopathy.  He had weekly fare-ups but did not 
describe incapacitating episodes over the past year.  He was 
bothered by prolonged sitting or standing or repetitive 
lifting and bending.  He did not wear a brace and he did not 
use a cane.  Repetitive use irritated the back pain.  The 
examination showed he had difficulty standing, walking and 
getting around.  The range of motion was not affected by body 
habitus and he had tenderness, soreness and pain across the 
lumbar spine and a lot of paraspinous spasm.  He could flex 
forward to about 35 degrees, bend and rotate 10 degrees, and 
extend 0 degrees.  The examiner stated that repetitive use 
caused an increase in ache and pain, soreness, tenderness and 
fatigability but no change was noted in the examination.  He 
had sciatic notch tenderness especially in the left leg and 
he could rise on his toes and heels while holding on to 
support.  

Thus, for the period prior to September 23, 2002, the Board 
observes that the VA examiner in 2002 confirmed appreciable 
limitation of motion with forward flexion limited to 65 
degrees and other ranges of motion limited as well.  This and 
other reports noted ongoing irritating back pain that would 
reasonably approximate moderate to severe limitation of 
motion.  However, the examination or contemporaneous 
outpatient records did not confirm any neurological deficit 
and consistently noted normal strength and sensation.  
Therefore, for the period prior to September 23, 2002, the 
Board will affirm a 40 percent evaluation based on limitation 
of motion or no more than severe IVDS being more nearly 
approximated in the record for this period.  The Board would 
be required to rely on speculation to assign a higher 
evaluation under sections 4.40 or 4.45 in view of the 
comprehensive examination report in 2002 and contemporaneous 
outpatient reports that represent the best evidence for 
rating the lumbar spine disability for this portion of the 
appeal period.

Again, for the period from September 23, 2002, the best 
evidence consists of several comprehensive VA examinations.  
The examinations were supplemented with contemporaneous 
outpatient reports showing references low back pain but the 
outpatient treatment records lack sufficient information to 
objectively assess the level of disability.  However, the 
examiners in 2003, 2004 and 2005 provided a clear description 
of the disability from orthopedic and neurologic evaluations.  
None of the examinations described incapacitating episodes as 
contemplated in the revised rating criteria for IVDS and the 
examiners in 2005 made specific comment to the absence of 
such episodes.  As noted in the current rating scheme for 
IVDS, chronic orthopedic and neurologic manifestations means 
orthopedic and neurologic signs and symptoms resulting from 
IVDS that are present constantly, or nearly so (emphasis 
added).  The examiners in 2005 ruled out such neurologic 
signs, and this was most evident in the neurology examiner's 
discussion that the radiation was a mechanical sign of 
lumbosacral spine arthritis without evidence of 
radiculopathy.  The Board may reasonably assign more weight 
to the neurology assessment of neurologic manifestations.  
The Board notes the opinion in 2003 essentially concurred 
with the formal neurology assent noting the leg pain was 
simple radiation from the arthritic lumbosacral spine.  Thus 
it appears the orthopedic examiners were describing the 
mechanical signs of lumboscral arthritis rather than the 
"chronic" neurologic manifestations as contemplated in the 
alterative rating to incapacitating episodes for IVDS.  The 
examiner's opinions are viewed in their full context and not 
characterized solely by the medical professional's choice of 
words.  See, e.g., Lee v. Brown, 10 Vet. App. 336, 339 
(1997).  

In summary, as the record does not confirm incapacitating 
episodes and there are no chronic neurological based signs 
there is no basis for an evaluation higher than 40 percent on 
that basis as an alterative to orthopedic and neurologic 
manifestations based on IVDS.  Under the changes effective in 
September 2003, the only pertinent plane of motion is forward 
flexion and based upon the examination reports the Board 
concludes the veteran did more nearly approximate the 30-
degree threshold for a 40 percent evaluation.  Furthermore, 
the examiner in 2003 noted the veteran did not describe a 
history of easy fatigability and the orthopedic examiner in 
2005 stated the complained of tenderness and fatigability on 
repetitive use was not reflected in any change on the 
examination.  Thus, the record does not support an additional 
rating due to incoordination, weakened movement or excess 
fatigability.  

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO did not 
find that the record warranted its application.  However, 
there is no indication that the disability has required, for 
example, frequent hospitalization or has been shown to 
markedly interfere with employment so as to render 
impractical the application of the regular schedular 
standards.  The percentage evaluation recognizes a 
substantial impairment and functional limitation. The VA 
examiners have described the functional limitations, but 
overall none have described the lumbar spine manifestations 
to be of a degree that rendered impracticable the application 
of the schedular criteria.  Accordingly, an extraschedular 
evaluation is not warranted. 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996)(When evaluating an 
increased rating claim, it is well established that the Board 
may affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.), see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).


ORDER

Entitlement to a rating in excess of 40 percent for a low 
back disability is denied.


REMAND

Regarding the issue of entitlement to a TDIU, the Board 
observes that the veteran alerted the AMC to the issue of 
service connection for post-traumatic stress disorder (PTSD) 
through his correspondence to the AMC in July 2005 wherein he 
advised the RO that "I have a pending PTSD claim on going at 
the VARO Cleveland".  However, the record does contain 
information directed to this pending claim. 

With the claim of service connection for PTSD, the veteran 
presents an inextricably intertwined issue that would affect 
the resolution of the TDIU claim.  Indeed, the Board observes 
that the SSA Administrative Law Judge in June 2005 found the 
veteran's severe impairments included major depression and 
PTSD.  The favorable SSA determination was based on an 
assessment of physical and mental severity and "non-
exertional limitations".  At the Board hearing he stated he 
could not work because of his back, that he had no other 
employment skills, and that a doctor said his back precludes 
him from working (T 11, 12, 13, and 25).  Although a VA 
examiner in June 2003 stated the veteran was significantly 
disabled and had moderately severe pain, a VA neurology 
examiner in March 2005 concluded the objective findings were 
insufficient to prevent the veteran from maintaining gainful 
employment with the exception of jobs that would require him 
to lift items weighing over 20 pounds several times a day.  
The orthopedic examiner at this time opined that it was more 
likely than not the service connected back condition 
prevented the veteran from doing his normal job as a truck 
driver or any job requiring physical work or repetitive 
bending or lifting type of work.  Thus, the issue of service 
connection for a psychiatric disorder claimed as PTSD must be 
adjudicated before the Board can render an informed 
determination on the claim for a TDIU.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Therefore, the 
determination of the TDIU is deferred pending the 
adjudication of the intertwined claim for service connection.  

Accordingly, the case is REMANDED for the following action:

The AMC should adjudicate the intertwined 
issue of service connection for PTSD, or any 
another psychiatric disorder if such a claim 
is reasonably raised from the record on any 
basis.  Then the AMC should readjudicate the 
issue of entitlement to a TDIU.  If any 
benefit sought remains denied, a supplemental 
statement of the case (SSOC) should be issued 
and the veteran and his representative should 
be afforded an opportunity to respond. The 
SSOC must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal. Additionally, if 
the veteran does not appear for a scheduled 
examination, the SSOC should specifically 
refer to 38 C.F.R. § 3.655 (2006).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.  The veteran has 
the right to submit additional evidence and argument on the 
matters which the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


